Pcr Curiam.

As the summons was personally served, and the defendant did not appear on its return, the justice was then, or within six days thereafter, to proceed and hear the proofs and allegations of the parties. He appointed two days thereafter, for that purpose, when he rejected the plea of the defendant, and his motion for a venire, as coming too late. The decision was correct; .for otherwise the defendant would be taking advantage of his own delay, without cause for it. It would be delaying the plaintiff oppressively. The defendant was only entitled to the indulgence granted him by the justice. The judgment must be affirmed.
Judgment affirmed.